Exhibit 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Longwei Petroleum Investment Holding Limited (the “Company”) on the Form 10-Q /A for thethree months ending December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael Toups, Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q /A for thethree months ending December 31, 2010 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q /A for thethree months ending December 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of Longwei Petroleum Investment Holding Limited. Date: May 16, 2011 By: /s/ Michael Toups Michael Toups Chief Financial Officer (Principal Financial and Accounting Officer)
